Citation Nr: 1206394	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  08-07 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart murmur.  

2.  Entitlement to service connection for a heart disorder other than a heart murmur, claimed as enlargement of the heart.  

3.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for systematic lupus erythematous (SLE), to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Subsequently, this matter was remanded for additional development in a May 2010 Board decision.  


FINDINGS OF FACT

1.  In an August 1972 rating decision, the RO denied the Veteran's original claim of entitlement to service connection for a heart murmur; although properly notified of the denial, the Veteran failed to appeal this decision.  

2.  Evidence associated with the claims file since the August 1972 denial, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the service connection claim for a heart murmur disorder, is cumulative or redundant of evidence previously received, and does not raise a reasonable possibility of substantiating the claim.  

3.  The evidence of record does not show that the Veteran currently has a heart disorder other than a heart murmur, claimed as enlargement of the heart.  

4.  The evidence of record does not show that any currently diagnosed diabetes mellitus, type II, is etiologically related to the Veteran's period of active service nor proximately due to, the result of or chronically aggravated by any service-connected disorder.  

5.  The evidence of record does not show that any currently diagnosed SLE is etiologically related to the Veteran's period of active service nor proximately due to, the result of or chronically aggravated by any service-connected disorder.  


CONCLUSIONS OF LAW

1.  The August 1972 RO rating decision that denied the Veteran's service connection claim for a heart murmur is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2011).  

2.  As evidence received since the RO's August 1972 denial is not new and material, the criteria for reopening the Veteran's service connection claim for a heart murmur disorder are not met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2011).  

3.  The criteria for entitlement to service connection for a heart disorder other than a heart murmur, claimed as enlargement of the heart, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4.  Diabetes mellitus, type II, was not incurred in or aggravated by active service, nor may service incurrence be presumed, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  

5.  SLE was not incurred in or aggravated by active service, nor may service incurrence be presumed, and was not proximately due to, the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in November 2005, June 2006, and May 2010.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  Thereafter, a supplemental statement of the case was issued in May 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the correspondence of June 2006 and May 2010.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

A review of the May 2010 VCAA notice letter shows that the RO notified the Veteran that he would need to submit new and material evidence as he had been previously denied service connection for a heart murmur.  The May 2010 letter specifically defined new and material evidence.  The letter also advised the Veteran of why this claim was denied earlier and what evidence was necessary to substantiate the element required to establish service connection that was found insufficient in the previous denial.  Accordingly, the Board finds that VA has complied with its duties under Kent.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as VA and private medical records relevant to these issues, as well as medical records from the Social Security Administration, have been obtained.  The Veteran has asserted that he was treated for both his heart murmur and a separate heart disorder at the VA Medical Center (VAMC) in Birmingham, Alabama in 1971 after his discharge from active duty.  The Veteran complains that the RO has never referred to these 1971 VA treatment records in deciding his claims and failed to obtain these documents.  However, the Board notes that the RO/AMC attempted to obtain these documents in June 2010.  Further, the Birmingham VAMC reported in July 2010 that no medical or administrative records were available for calendar year 1971.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  




New and Material Evidence - Laws and Regulations 

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a heart murmur, and that the evidence is otherwise sufficient to award service connection for this claimed disability.  

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board will undertake a de novo review of the new and material evidence issue.  

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.  

Heart Murmur

A claim for service connection for a heart murmur was previously considered and denied by the RO in an August 1972 rating decision.  The Veteran failed to appeal this denial and, therefore, it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented for the claim since the last final rating decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The RO denied the claim in August 1972 finding that his heart murmur was due to natural causes, was a constitutional or developmental abnormality, and was not a disability for which compensation was payable.  

At the time of the August 1972 RO decision that denied service connection for a heart murmur, the evidence of record consisted of service treatment records; records related to discharge; and a private medical record from Dr. A.G.F. dated in December 1971.  

Service treatment records showed that during the Veteran's December 1970 enlistment examination a functional murmur was heard at pulmonic area, which did not radiate, and noted as grade II systolic injection.  He was rated as qualified to enter the Marines.  An April 1971 service treatment record noted that a week after entry into duty he complained of heart trouble and a history of heart trouble was noted.  However, the examiner did not find any abnormalities and the Veteran was returned to duty.  

Service documents related to his discharge indicate that the Veteran was granted an honorable discharge after approximately two months for inaptitude and not for a service-connected disability.  The Veteran signed a document on June 11, 1971 agreeing that he was not being discharged for any medical reason.  

The post-service December 1971 private medical examination by Dr. A.G.F. disclosed that the Veteran was essentially normal with the exception of a faint systolic murmur and a slight enlargement of his heart.  A provisional diagnosis included rheumatic fever and a possible peptic ulcer but no cardiac abnormality.  

Since the August 1972 rating decision, additional evidence has been associated with the claims file including: VA treatment records dated from 1986 to 1987, from 1994 to 1998, April 2001, October 2003, August 2004 to December 2005, and May 2009; private medical records from the Cromeans Clinic dated from March 2004 to May 2005; other private medical records dated from approximately September 1993 to June 2006; various records from the Social Security Administration; a VA examination dated in December 2010; and copies of written submissions from the Veteran and his representative.  

The new evidence includes a VA examination of December 2010.  In it, the VA examiner noted that the Veteran reported that he was told he had a heart murmur in service.  As a result of the examination, the VA examiner diagnosed mild mitral regurgitation and opined that the Veteran's existing heart murmur was a benign congenital condition of no clinical significance.  The VA examination also referred to an October 2004 echocardiagram that showed an essentially trivial heart murmur of no pathologic consequence.  

While the evidence received since August 1972 may be "new" in the sense that it was not previously of record, none of the evidence submitted since August 1972 is "material" for purposes of reopening the Veteran's claim for service connection for a heart murmur.  At the time of the August 1972 decision, there was no medical evidence that the Veteran's pre-existing congenital heart murmur had been incurred or aggravated during his brief period of active service.  New evidence shows that the Veteran's heart murmur is a benign congenital condition of no clinical significance.  None of the new evidence includes a reference to the Veteran's heart murmur as not being congenital or that it arose or was aggravated during service.  In the absence of new and material evidence, the Veteran's application to reopen his claim must fail.  

The Board notes that new evidence the Veteran has submitted to VA since August 1972 that relates to the treatment of his heart murmur is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  

Therefore, even with the low threshold established in Shade, a reasonable possibility of substantiating the claim has not been raised.  In sum, the evidence submitted since August 1972 either is not new because it had been associated with the claims file and considered previously, is new but is redundant of the evidence that previously was considered, or is new but not material by not relating to the reason for the previous denial of the Veteran's claim of entitlement to service connection for a heart murmur.  This claim cannot be reopened for these reasons.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including diabetes, valvular heart disease and systemic lupus erythematosus, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1), 3.309(a) (2011).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Heart Disorder

The Veteran seeks service connection for a heart disorder, other than a heart murmur, claimed as enlargement of the heart.  The Veteran asserted in his VA Form 9, Substantive Appeal, that he was diagnosed with a heart condition while on active duty and noted that a service treatment record (dated in April 1971) stated the Veteran complained of a history of heart trouble.  

As noted above, service treatment records show that during the Veteran's December 1970 enlistment examination a functional heart murmur was noted, but the Veteran was rated as qualified to enter service.  An April 1971 service treatment record noted that a week after entry into duty he complained of heart trouble and a history of heart trouble was noted.  However, the examiner did not find any abnormalities and the Veteran was returned to duty.  

Service documents related to his discharge indicate that the Veteran was granted an honorable discharge after approximately two months for inaptitude and not for a service-connected disability.  The Veteran signed a document on June 11, 1971 agreeing that he was not being discharged for any medical reason.  

A post-service December 1971 private medical examination disclosed that the Veteran was essentially normal with the exception of a faint systolic murmur and a slight enlargement of his heart.  

A November 1995 private evaluation for physical therapy noted that the Veteran stated that he originally hurt his left shoulder following a fall from a step ladder at home.  Besides headaches, he reported no other significant medical history, including heart disease.  

A January 1996 private medical record noted the Veteran's history of chest pain that had worsened.  However, at that time he was apparently diagnosed with bronchitis.  

A March 1996 VA echocardiogram showed a mostly normal heart size and function with thickened leaflets at the aortic and mitral valves.  

An April 2001 VA discharge record noted that a chest X-ray study showed a slight increase in heart size.  

An October 2004 echocardiogram administered as part of a VA cardiology consultation showed a normal left ventricular function, a normal-sized right heart function, and a mildly thickened mitral valve.  

Private medical records also noted no significant abnormalities concerning the heart or normal sinus rhythms which sounded ok.  (See records dated in November 2004, April 2005, and May 2005.)  

A December 2004 private medical record noted that the Veteran, a partial quadriplegia after a motor vehicle accident several years before, was seen in a hospital emergency room for a possible cerebrovascular (CVA) accident after complaining of weakness in his leg.  It was noted that he underwent a full stroke workup, which showed the carotid ultrasound, the echocardiogram, lipid profile and urinalysis were all unremarkable.  

A January 2005 private echocardiogram showed mild mitral regurgitation and mild right ventricular enlargement.  

A November 2005 VA medical record noted that the Veteran was advised he might be susceptible to a cardiovascular accident, but no chest pain, shortness of breath, or dyspnea on exertion were noted.  

A June 2006 private echocardiogram showed that the right ventricle was enlarged, the left atrium was slightly elongated, and there was trivial mitral regurgitation and trivial pulmonic insufficiency, both noted as hemodynamically insignificant.

The Veteran underwent a VA examination in December 2010.  The Veteran told the examiner that he was told he had a heart murmur while in service and reported that he was told that he had an enlarged heart in approximately 1997.  He denied any myocardial infraction or coronary revascularization procedures as well as pacemakers or valve replacement procedures.  He complained of intermittent shooting chest pain for which he did not receive treatment.  The examiner noted that there was no history of myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart disease, congestive heart failure, angina, syncope, or other heart disease.  There was a positive history for hypertension, dizziness, fatigue, and dyspnea.  

The examiner also noted that the Veteran did not require any continuous medication for heart disease and that he experienced non-anginal shooting chest pain both at rest and on exertion.  It was also noted that the Veteran was not restricted in his ability to perform strenuous activities.  The examiner stated there was no evidence of congestive heart failure or pulmonary hypertension although she detected the Veteran's heart murmur.  She also noted that X-ray studies and an echocardiogram showed that the Veteran's heart size was normal.  The examination report also noted that cardiovascular disease could be a potential diabetic complication, but the examiner did not assert that the Veteran presently suffered from any cardiovascular disease as a diabetic complication.  Diagnosis was a mild mitral regurgitation with no evidence of cardiomegaly.  

In a signed statement received in July 2011 the Veteran stated that he felt his heart problem started and was created in service because otherwise he would not have been accepted into the Marine Corps.  

In light of the evidence of record, the Board finds that entitlement to service connection for a heart disorder other than a heart murmur, claimed as enlargement of the heart, is not warranted in this case.  There is no medical evidence of record demonstrating that the Veteran currently suffers from a diagnosed heart disorder other than a heart murmur.  The December 2010 VA examiner specifically found there was no objective evidence of current heart disease or cardiomegaly, enlargement of the heart.  The examiner only diagnosed a mild mitral regurgitation associated with the Veteran's heart murmur.  Indeed, while prior medical evidence at times noted an enlarged heart in the past, the X-ray and echocardiogram cited by the examiner showed that the Veteran now had a normal size heart.  In addition, the December 2004 private medical record which showed that the Veteran had suffered a possible CVA after presenting to an emergency room, also showed that the results of a full stroke workup indicated any CVA was not related to any heart disorder but might be due to other causes.  As such, there is no evidence that the Veteran currently is diagnosed with a specific heart disease disability for which the Veteran may receive compensation. 

The Board acknowledges that the Veteran complains of shooting chest pain.  The Veteran is competent to describe symptoms he experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Absent any evidence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for a heart disorder other than a heart murmur, claimed as enlargement of the heart, is denied.  

Diabetes

The Veteran seeks service connection for diabetes mellitus, type II, to include as secondary to a service-connected disability, such as a heart disorder.  In his March 2008 VA Form 9, Substantive Appeal, the Veteran contends that his private doctors told him they believed his diabetes was directly related to his enlarged heart.  

Service treatment records are negative for any reference to abnormal blood sugar levels or excessive thirst.  

Post-service, a VA medical record shows that the Veteran was diagnosed with diabetes near February 1997.  VA and private medical records from February 1997 onwards associated with the claims file show continuing treatment for diabetes mellitus, type II.  For example, a May 1997 VA medical record noted that the Veteran took Glipizide.  An April 2001 VA discharge summary for a cervical diskectomy noted a diagnosis of diabetes mellitus and the fact that the Veteran took Glyburide every morning for his diabetes.  A November 2001 private medical record noted a clinical impression of non-insulin dependent diabetes mellitus (NIDDM).  

A December 2005 form completed by Dr. W.McG. indicated that the Veteran had diagnoses of quadriplegia, stroke, lupus, arthritis, hepatitis C, sinusitis and diabetes.  He also noted that none of these conditions will improve and that therefore the Veteran's prognosis is poor.  However, in contrast to the Veteran's contention of March 2008, Dr. W.McG. did not state that any of the Veteran's diagnosed medical disorders were attributable to the Veteran's military service or that any disorder was due to a heart disorder.  

The Veteran underwent a VA examination in December 2010.  Diagnosis was diabetes mellitus, type II.  The examiner noted that the evidence did not show visual impairment, kidney disease, neurologic disease, amputation or other diabetic conditions.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current diabetes mellitus, type II, was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of diabetes during service.  Medical records associated with the claims file do not show a diagnosis of diabetes mellitus, type II, until the mid-1990s or the February 1997 time period, or more than 25 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the brief time spent in service, and the lengthy period following service without a showing of a diabetes disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current diabetes disorder was caused by or was a result of his period of service.  The December 2010 VA examiner did not suggest such a connection in her exhaustive examination and a review of the claims file has not disclosed that any private physician has suggested the same.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed diabetes to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for diabetes because there is no evidence in the record that the Veteran served at least 90 days or more of continuous, active military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1), 3.309(a) (2011).  Further, there is no evidence in the record that the Veteran ever served in Vietnam and might be eligible for presumptive service connection based on exposure to herbicides.  See 38 C.F.R. § 3.309(e).  

The Board also notes that secondary service connection is not warranted for this claim for several reasons.  As noted above, the Board has decided in this decision against a grant of service connection for a heart murmur or for a heart disorder other than a heart murmur.  In addition, VA has never awarded the Veteran service connection for any other claim.  The Veteran may not be awarded secondary service connection based on a disorder that is not already service-connected.  See 38 C.F.R. § 3.310.  

Therefore, the Veteran's claim for service connection for diabetes mellitus, type II, to include as secondary to any service-connected disability, must be denied.  Thus, service connection for diabetes on a direct, secondary, or presumptive basis is not available in this case.  


Lupus

The Veteran seeks service connection for systematic lupus erythematous or SLE, to include as secondary to a service-connected disability, such as a heart disorder.  In his March 2008 VA Form 9, Substantive Appeal, the Veteran contends that his doctors told him he developed lupus due to his heart disorder and diabetes.  

Service treatment records are negative for any reference to lupus.  

Post-service, an October 1996 VA bone scan showed minimal changes consistent with lupus arthritis.  

Subsequent VA and private medical records associated with the claims file show a diagnosis of, or a history of, or treatment for, SLE since approximately 1995.  For example, an October 1996 VA medical record showed a provisional diagnosis of SLE and a December 1996 VA record noted a provisional diagnosis of rule out lupus.  A January 1997 private medical record noted a diagnosis of lupus with chronic pain.  January 1997 VA medical records indicated that the Veteran had possible SLE.  A March 1997 private medical record noted a diagnosis of lupus and referred to the Veteran's history of lupus.  

April and May 1998 private medical records noted that the Veteran had a rather severe and advanced systemic lupus.  However, an October 2000 private medical record noted that the Veteran's lupus was then considered inactive.  

The Veteran underwent a VA examination in December 2010.  The examiner noted that the Veteran's lupus was diagnosed in 1995 after he had complained of diffuse joint pain.  She noted that the lupus had been intermittent with remission since the initial diagnosis.  Diagnosis was systemic lupus erythematosus.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any current SLE was incurred as a result of any established event, injury, or disease during active service.  The Board notes that there is no medical evidence of lupus during service.  Medical records associated with the claims file do not show a diagnosis of lupus until the October 1996 to March 1997 time period, or more than 25 years after discharge from service.  The Board notes that the passage of significant time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson, 230 F.3d at 1333.  In view of the brief time spent in service, and the lengthy period following service without a showing of a lupus disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.  

Moreover, the Veteran has not provided any competent medical evidence to demonstrate that any current lupus disorder was caused by or was a result of his period of service.  The December 2010 VA examiner did not suggest such a connection in her examination and a review of the claims file has not disclosed that any private physician has suggested the same.  In essence, there is no competent medical opinion of record etiologically relating the Veteran's currently diagnosed SLE to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted.  Hickson, 12 Vet. App. at 253.  

In addition, presumptive service connection is not warranted for the Veteran's claim for service connection for lupus because there is no evidence in the record that the Veteran served at least 90 days or more of continuous, active military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(1), 3.309(a) (2011).  

The Board also notes that secondary service connection is not warranted for this claim for several reasons.  The Board has decided against a grant of service connection for a heart murmur or for a heart disorder other than a heart murmur in this decision.  In addition, VA has never awarded the Veteran service connection for any other claim.  He may not be awarded secondary service connection based on a disorder that is not already service-connected.  See 38 C.F.R. § 3.310.  

Therefore, the Veteran's claim for service connection for SLE, to include as secondary to any service-connected disability, must be denied.  Thus, service connection for lupus on a direct, secondary, or presumptive basis is not available in this case.  

Conclusion: Service Connection Claims

In reviewing the Veteran's claims the Board has reviewed his written statements and those of his representative.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to his heart claim, his contention that his heart condition other than a heart murmur might be related to service, because of a notation in his service treatment records that he complained of heart trouble, while credible, is not persuasive in view of the diagnostic findings of the December 2010 VA examiner that the Veteran did not have any current heart disease.  

Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran and his representative simply are not competent to render a probative (i.e., persuasive) opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  Consequently, the assertions of the Veteran and his representative in this matter simply do not constitute persuasive evidence in support of the Veteran's claims.  

Accordingly, the Board finds that the preponderance of the evidence is against his claims for service connection for a heart disorder other than a heart murmur, claimed as enlargement of the heart, for diabetes mellitus, type II, to include as secondary to a service-connected disability, and for SLE, to include as secondary to a service-connected disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

As new and material evidence has not been received, the request to reopen a service connection claim for a heart murmur is denied. 

Service connection for a heart disorder other than a heart murmur, claimed as enlargement of the heart, is denied.

Service connection for diabetes mellitus, type II, to include as secondary to a service-connected disability, is denied.  

Service connection for systemic lupus erythematous, to include as secondary to a service-connected disability, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


